Case 5:17-cr-00487-BLF Document 62-4 Filed 01/15/21 Page 1 of 2




                 US v. GARRETT
        Case No. CR 17-00487 BLF
 MOTION FOR COMPASSIOINATE
          RELEASE




          EXHIBIT E
      Case 5:17-cr-00487-BLF Document 62-4 Filed 01/15/21 Page 2 of 2




                                          U.S. Department of Justice
                                          Federal Bureau of Prisons
                                          Federal Correctional Complex

Office of the Warden                      Lompoc, California 93436



                                          August 17 , 2020



MEMORANDUM FOR GARRETT , ROCCI , REG. NO . 24515-111

                       ct~
FROM:                  P a t ~ c h ~ l e y , Complex Warden

SUBJECT:               Compas sionate Release Review


Your request for Compas$ionate Release/Reduction in Sentence
(RIS) has been reviewed pursuant to Program Statement 5050 .5 0 ,
Compassionate Release/Reduction in Sentence : Procedures for
Implementation of 18 U. S.C §§3582(c)(l)(A) and 4205 (g) . It has
been determined that we will not be pursuing a request for
compassionate release/RIS in your case .

A review of the documentation you provided was reviewed and
considered, in addition to a review of your central fi le and
medical records.  Based on this review, it was determined you do
not meet the criteria to be considered for a Compassionate
Release/RIS based on medical circumstances . Therefore, you do
not meet the criteria in which the Bureau of Prisons would file
a motion to the court.

Accordingly, your request is denied .  If y ou are not satisfied
with this reply , you may submit an appeal on the appropriate
form (BP-9) to this office within 20 calendar days of the date
of this response .




                                                                       MAILED
                                                                        I' " ..?,..'
                                                                     /.,..,:,   OL-»

                                                                     FILE COPY
